10 So. 3d 1131 (2009)
TECHNOLOGY FOR COMMUNICATIONS INTERNATIONAL, Appellant,
v.
TARAFA CONSTRUCTION, INC., Appellee.
No. 3D09-213.
District Court of Appeal of Florida, Third District.
May 6, 2009.
Rehearing Denied June 12, 2009.
Smith, Currie & Hancock and James F. Butler, III and Leonardo N. Ortiz, Ft. Lauderdale, for appellant.
David L. Swimmer, Miami and Kyle J. Smith and Michael C. Spring, for appellee.
Before GERSTEN, C.J., and CORTIÑAS and SALTER, JJ.
PER CURIAM.
Although the trial court erred in finding that appellant waived its right to arbitrate, see Carnival Corp. v. Booth, 946 So. 2d 1112 (Fla. 3d DCA 2006), we need not address this issue because we find the modification agreement, and the arbitration provision contained therein, to be unenforceable.
Remanded with instructions.